DETAILED ACTION
The following Office action concerns Patent Application Number 16/570,941.  Claims 1-20 are pending in the application.  Claim 16 is withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed May 25, 2022 has been entered.
The previous rejection of claim 15 and 17-20 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous grounds of rejection of claims 1-15 and 17-20 under 35 USC 103 over Baikerikar in view of Eckstein, Felten and Dong et al is withdrawn in light of the applicant’s amendment.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Baikerikar et al (US 7,955,696) in view of Eckstein et al (US 2005/0217789).
Baikerikar et al teaches a composition for forming a conductive adhesive film comprising a curable adhesive (matrix) resin and conductive metal particles (col. 4, lines 32-38; col. 6, lines 6-35).  The metal particles include silver flake (col. 4, lines 42 and 62).  The metal particles include a range of shapes and sizes (col. 4, line 65 to col. 5, line 11).  A flake shape is shard-like as that term is used in the instant application.  The weight ratio of conductive metal particles to organic matrix includes 4:1, which equates to 80 % metal particles and 20 % by weight organic matrix material (col. 5, lines 40-44).  The composition has viscosity of 2,000 to 50,000 cp (col. 21, lines 10-15).
The curable matrix resin is an acrylic resin including acrylate oligomers (col. 6, lines 46-60).  The resin composition comprises a UV polymerization photoinitiator or a thermal initiator or catalyst for heat curing (col. 6, 34-41; col. 14, lines 50-62; col. 16, lines 17-20).  The matrix composition comprises a reactive diluent including hydroxyethyl (meth)acrylate (col. 7, line 62).  Hydroxyethyl (meth)acrylate is a thickening agent as that term is defined in the instant specification (Spec., par. 13).  The matrix composition comprises acidic reactive compounds including acrylic acid and carboxyethyl acrylate (col. 14, lines 15 and 19).  The composition hardens after curing (col. 6, line 8).
The resistance of the cured composition depends on the resistivity and the shape of the cured article [resistance = resistivity x length/(width x thickness)].  A person of ordinary skill in the art would reasonably expect the cured composition to be capable of achieving the claimed resistance because it has the claimed amount of conductive metal particles and it can be formed into a desired length/(width x thickness) to produce the claimed resistance.
Baikerikar et al does not teach that the photoinitiator and thermal initiator or catalyst are used together.
However, Eckstein et al teaches an acrylic adhesive composition comprising both of a photoinitiator and a thermal initiator (catalyst) for polymerizing the composition (par. 38).
 Baikerikar et al teaches an acrylic adhesive composition comprising a photoinitiator or a thermal curing catalyst (col. 14, lines 50-60).  Baikerikar et al further suggests adding a thermal initiator (col. 16, line 17).  Eckstein et al teaches using the photoinitiator and thermal initiator or catalyst together in an acrylic adhesive composition (par. 38).  It would have been obvious to a person of ordinary skill in the art to use both a photoinitiator and a thermal initiator or catalyst as taught by Eckstein et al in the conductive adhesive composition of Baikerikar et al, since Baikerikar et al teaches both of a photoinitiator and a thermal initiator for UV or thermal curing (col. 14, lines 50-60).
Regarding claim 5, Baikerikar et al is silent with respect to the Shore D hardness of the cured composition.  However, the combination of teachings of Baikerikar and Eckstein has rendered obvious all the instantly claimed ingredients and amounts thereof.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed Shore D hardness to naturally arise in the cured composition.
Claim 13 is a statement of the intended use of the composition to form a resistor in a test device including a test probe and a measurement probe.  The composition of Baikerikar et al in view of Eckstein is capable of being cured to form a resistor as discussed above and the cured composition is capable of being used in a test device.
Claims 6, 15, 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Baikerikar et al in view of Eckstein et al and Felten (US 3,877,950).
Baikerikar et al in view of Eckstein et al teaches a conductive adhesive composition as described above.  Baikerikar et al in view of Eckstein et al does not teach a viscosity of 72,000 to 78,000 cp.
However, Felten teaches a conductive paste having a preferred viscosity of 10,000 to 100,000 cp for printing (abstract; col. 3, lines 28-40).
Baikerikar et al teaches a conductive paste which is printed to form a conductive film (col. 6, line 8; col. 21, lines 7-10; abstract).  Felten teaches a conductive paste having a viscosity of 10,000 to 100,000 cp for printing (col. 3, lines 28-40).  A person of ordinary skill in the art would have been motivated to combine the viscosity of Felten with the composition of Baikerikar et al in view of Eckstein et al in order to obtain a conductive adhesive paste having a viscosity in a range for printing.
Regarding claim 19, Baikerikar et al is silent with respect to the Shore D hardness of the cured composition.  However, the combination of teachings of Baikerikar, Eckstein and Felten has rendered obvious all the instantly claimed ingredients and amounts thereof.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed Shore D hardness to naturally arise in the cured composition.
Claims 8 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Baikerikar et al in view of Eckstein et al and Dong et al (US 2007/0193026).
Baikerikar et al in view of Eckstein et al teaches a conductive composition comprising silver flakes having a shard-like shape as described above.  Baikerikar et al in view of Eckstein et al does not teach that the silver flakes permit interlocking and stacking.
However, Dong et al teaches a conductive paste comprising silver flake particles (par. 29, 31).  The flake shape naturally assume an interlocking lamellar structure which provides electrical conductivity and improved bonding to other components of the composition (par. 31).  A lamellar structure is equivalent to particle stacking.  A person or ordinary skill in the art would have been motivated to combine the interlocking lamellar structure arising naturally for flake particles according to Dong et al with the conductive composition of Baikerikar et al in view of Eckstein et al in order to obtain improved electrical conductivity and bonding in the composition. 
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Baikerikar et al in view of Eckstein et al, Felten and Dong et al (US 2007/0193026).
Baikerikar et al in view of Eckstein et al and Felten teaches a conductive composition comprising silver flakes having a shard-like shape as described above.  Baikerikar et al in view of Eckstein et al and Felten does not teach that the silver flakes permit interlocking and stacking.
However, Dong et al teaches a conductive paste comprising silver flake particles (par. 29, 31).  The flake shape naturally assume an interlocking lamellar structure which provides electrical conductivity and improved bonding to other components of the composition (par. 31).  A lamellar structure is equivalent to particle stacking.  A person or ordinary skill in the art would have been motivated to combine the interlocking lamellar structure arising naturally for flake particles according to Dong et al with the conductive composition of Baikerikar et al in view of Eckstein et al and Felten in order to obtain improved electrical conductivity and bonding in the composition.
Response to Arguments
The applicant argues that Eckstein et al does not teach using a thermal catalyst for curing.   However, Baikerikar et al teaches using a photoinitiator or thermal initiator or catalyst for curing.  Eckstein teaches using a photoinitiator and thermal initiator together to complete the reaction.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 2, 2022